FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KARIN KLEIN,                                     No. 11-17250

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00681-RLH-RJJ

  v.
                                                 MEMORANDUM *
TAP PHARMACEUTICAL PRODUCTS,
INC.; ABBOTT LABORATORIES,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                             Submitted May 14, 2013 **
                             San Francisco, California

Before: CLIFTON and BEA, Circuit Judges, and DUFFY, District Judge.***




       *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
         The Honorable Kevin Thomas Duffy, U.S. District Judge for the Southern
District of New York, sitting by designation.
      Karin Klein claimed that TAP Pharmaceuticals and Abbott Laboratories1

failed to warn her adequately of the severe side effects she experienced after taking

Lupron Depot 3.75 mg. The case was tried to a jury, and Klein lost. She now

argues that the district court abused its discretion in several evidentiary and

discovery rulings and that the district court was unfairly biased. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Klein challenges the district court’s exclusion of several Lupron labels,

adverse event reports, scientific articles, and supplemental expert reports. The

district court did not abuse its discretion in excluding the challenged Lupron labels

because they all contained information regarding the side effects of different

formulations of Lupron, rendering them insufficiently relevant, unduly prejudicial,

and likely to confuse the jury. See Fed. R. Evid. 403. Similarly, the district court

did not err in excluding the adverse event reports. They were hearsay reports of

uncertain reliability, lacking information relevant to causation. We also affirm the

district court’s rulings excluding the scientific articles on hearsay grounds because

Klein failed to establish that any exception applied. See Fed. R. Evid. 803. Finally,

the district court appropriately deemed the supplemental expert reports untimely


      1
       Defendant-Appellee Takeda Chemical Industries, Ltd. has been removed
from the caption because it was never served, did not make an appearance, and is
not a party to this action.

                                           2
because Klein submitted the reports two years after the deadline for expert reports

and within one month of the start of trial. See Fed. R. Civ. P. 26(e) (parties must

supplement materially incomplete or incorrect information in a “timely manner”).

      Klein also challenges the district court’s supervision of discovery. The

district court acted within its discretion in granting Klein’s narrowed motion to

compel and requiring Klein to bear the cost of reproducing documents that had

already been produced. The district court’s denial of Klein’s motion to extend

discovery was also reasonable because the motion was filed too close to the

discovery deadline. D. Nev. Local R. 26-4.

      Finally, Klein has not even remotely established that the district court

exhibited “such a high degree of favoritism or antagonism as to make fair

judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). Judicial

bias cannot be demonstrated simply by pointing to rulings that disfavored the

complaining party.

      AFFIRMED.




                                           3